Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to claims 1-21 are withdrawn in view of the amendments thereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (US 2017/0084516).
With respect to claim 15, Harada teaches (In Fig 1) a cooling system for a power semiconductor switch (11), comprising: a heat sink (12) pressed against the power semiconductor switch (11, see Fig 1); a plenum (Portion where L1, L2, L3 reside) comprising a plenum wall (BD) with a first opening (K1) therethrough, the heat sink (12) being aligned with the first opening (See Fig 1); and a fan (7) in communication with the plenum, wherein the fan is configured to: flow cooling air through or around the heat sink, flow the cooling air through the first opening in the plenum wall and through the plenum, and flow the cooling air out of or into the plenum (See Fig 1) wherein the fan (7) is disposed within a second portion of the plenum, a first portion of the plenum being disposed along the plenum wall (BD), and the second portion of the plenum having a larger cross-sectional area than the first portion of the plenum (See Fig A below).


    PNG
    media_image1.png
    690
    610
    media_image1.png
    Greyscale

With respect to claim 16, Harada further teaches that the second portion of the plenum (Fig A above) overlaps the first portion of the plenum and a portion of the heat sink (12) and the power semiconductor switch (11, see Fig A above, the second portion overlaps the first portion, 12, and 11).

Allowable Subject Matter
Claims 1-4, 6, 8-14, 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-4, 6, 9-11, 14, 17-18, 20-21, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “wherein the first channel is enclosed around a circumference thereof”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

While Pfauser teaches many of the limitations of claim 1 as per the previous rejection to claim 5 in the non-final office action, neither Pfauser nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 1.

With respect to claim 8, the allowability resides in the overall structure of the device as recited in independent claim 8 and at least in part because claim 8 recites, “wherein the power semiconductor switch is pressed between two of the heat sink, the power semiconductor switch being smaller in width than each of the two heat sinks such that a second channel is formed between the two heat sinks and the power semiconductor switch, and further comprising a second opening through the plenum wall aligned with the power semiconductor switch”.
The aforementioned limitations in combination with all remaining limitations of claim 8 are believed to render said claim 8 patentable over the art of record.

While Pfauser teaches many of the limitations of claim 8 as per the previous rejection to claim 1 in the non-final office action, neither Pfauser nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 8.

With respect to claims 12-13, the allowability resides in the overall structure of the device as recited in independent claim 12 and at least in part because claim 12 recites, “three of the heat sink and two of the power semiconductor switch, each of the power semiconductor switches being pressed between two of the heat sinks such that one heat sink is pressed between the two power semiconductor switches and two of the heat sinks are each pressed against an outer side of a respective one of the two power semiconductor switches”.
The aforementioned limitations in combination with all remaining limitations of claim 12 are believed to render said claim 12, and all claims dependent therefrom, patentable over the art of record.

While Pfauser teaches many of the limitations of claim 12 as per the previous rejection to claim 1 in the non-final office action, neither Pfauser nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 12.

With respect to claim 19, the allowability resides in the overall structure of the device as recited in independent claim 19 and at least in part because claim 19 recites, “an electrical connector electrically coupled to the power semiconductor switch extending through the plenum wall, the plenum and a back wall of the plenum”.
The aforementioned limitations in combination with all remaining limitations of claim 19 are believed to render said claim 19 patentable over the art of record.

While Pfauser teaches many of the limitations of claim 19 as per the previous rejection to claim 1 in the non-final office action, neither Pfauser nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Although the scopes of claims 1, 8, 12 and 19 have been changed (Whereas previously these claims required airflow to be drawn through or around the heat sink, through the first opening in the plenum wall and through the plenum, and out or into the plenum, now these claims merely require a fan which is configured to do these things), claims 1, 8, 12, and 19 are still believed to be allowable.  However, claims 15-16 are believed to be anticipated by Harada as per the above rejection.  As the scope to claims 15-16 have changed, these claims are finally rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835